Exhibit 10.1

 

AMENDMENT NO. 6
TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”) is entered into as of July 22, 2014 by and among Consumers
Receivables Funding II, LLC, a Delaware limited liability company (the
“Seller”), Consumers Energy Company, a Michigan corporation (“Consumers”), as
initial servicer (the “Servicer”), the entities party hereto from time to time
as Conduits (together with any of their respective successors and assigns
hereunder, the “Conduits”), the entities party hereto from time to time as
Financial Institutions (together with any of their respective successors and
assigns hereunder, the “Financial Institutions”), the entities party hereto from
time to time as Managing Agents (together with any of their respective
successors and assigns hereunder, the “Managing Agents”) and The Bank of Nova
Scotia (“BNS”), as assignee of JPMorgan Chase Bank, N.A., as administrative
agent for the Purchasers (together with its successors and assigns hereunder,
the “Administrative Agent”).

 

PRELIMINARY STATEMENT

 

The Seller, the Servicer, the Conduits, the Financial Institutions, the Managing
Agents and the Administrative Agent are parties to that certain Amended and
Restated Receivables Purchase Agreement dated as of November 23, 2010 (as
amended prior to the date hereof and as further amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “RPA”). 
Terms used herein and not otherwise defined herein shall have the meanings
assigned in the RPA.

 

The parties to the RPA enter into this Amendment to provide for certain
modifications to the terms and provisions of the RPA as more particularly set
forth hereinbelow.

 

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

 

1.                                      Amendments to the RPA.  Subject to the
satisfaction of the conditions precedent set forth in Section 2 below, the RPA
is hereby amended as follows:

 

1.1                               Section 2.9 of the RPA is hereby amended to
restate the first sentence of Section 2.9 as follows:

 

Section 2.9                                    Payment Allocations.  The
Servicer shall, upon receipt of payments of amounts billed and collected from
Obligors on their utility bills, allocate those receipts on a daily basis among
Collections of Receivables, 2001 Securitization Charge Collections and 2014
Securitization Charge Collections in accordance with the calculation
methodologies specified in Annex 2 to the 2001 Servicing Agreement and Exhibit A
to the 2014 Servicing Agreement.

 

1.2                               Section 7.1(a)(v) of the RPA is hereby amended
to restate clauses (i), (ii) and (iii) thereof as follows:

 

--------------------------------------------------------------------------------


 

(i) copies of all reports, statements, notices and certificates delivered or
received by the Servicer (in its capacity as Servicer under either Servicing
Agreement or otherwise) pursuant to Sections 3.05, 3.06, 3.07 and 6.02 and Annex
1 and Annex 2 of the 2001 Servicing Agreement (excluding any “Daily Servicer’s
Report” delivered pursuant to Annex 2 of the 2001 Servicing Agreement) and
Sections 3.01(b), 3.03, 3.04, 4.01 and 7.04 of the 2014 Servicing Agreement,
(ii) copies of all reports and notices delivered to the holders of the
securitization bonds issued by Consumers Funding LLC or the holders of the
securitization bonds issued by Consumers 2014 Securitization Funding LLC, (iii)
copies of all amendments, waivers or other modifications to any of the Basic
Documents (as defined in either Servicing Agreement),

 

1.3                               Section 7.1(a)(viii) of the RPA is hereby
amended to restate the phrase “the Servicing Agreement” as “each Servicing
Agreement”.

 

1.4                               Section 7.1(b)(vii) of the RPA is hereby
amended to restate the phrase “the Servicing Agreement” as “either Servicing
Agreement”.

 

1.5                               Section 7.1(d) of the RPA is hereby amended to
restate the phrase “the Securitization Property and the Servicing Agreement” as
“the 2001 Securitization Property, the 2014 Securitization Property and the
Servicing Agreements”.

 

1.6                               Section 7.1(e)(i) of the RPA is hereby amended
to restate the phrase “the Servicing Agreement” (in two places) as “the
Servicing Agreements”.

 

1.7                               Section 7.1(j) of the RPA is hereby amended to
restate the phrase “Collections and Securitization Charge Collections” (in two
places) as “Collections, 2001 Securitization Charge Collections and 2014
Securitization Charge Collections”.

 

1.8                               Section 7.1(r) of the RPA is hereby amended to
restate the phrase “the Servicing Agreement” (in two places) as “each Servicing
Agreement” and to change the caption thereof from “Performance under Servicing
Agreement” to “Performance under Servicing Agreements”.

 

1.9                               Section 7.2(i) of the RPA is hereby amended to
restate the phrase “Collections and Securitization Charge Collections” as
“Collections, 2001 Securitization Charge Collections and 2014 Securitization
Charge Collections”.

 

1.10                        Section 7.2 of the RPA is hereby amended to restate
paragraph (j) in its entirety as follows:

 

(j)                                    Servicing Agreements.  Without the
consent of the Administrative Agent, each Managing Agent and each Financial
Institution, the Servicer will not amend, modify or waive any term or condition
of (i) Section 3.02 or Section 5.04 of the 2001 Servicing Agreement, (ii) Annex
2 to the 2001 Servicing Agreement, (iii) the definition of the term
“Securitization Charges”, “Securitization Charge Collections” or “Transferred
Securitization Property” in the 2001 Servicing Agreement, (iv) Section 3.01(a),
Section 4.01 or Section 8.04 of the 2014 Servicing Agreement, (v) Exhibit A to
the 2014 Servicing Agreement, (vi) the definition of the term “Securitization
Charge”,

 

2

--------------------------------------------------------------------------------


 

“Securitization Charge Collections” or “Securitization Property” in the 2014
Servicing Agreement or (vii) to the extent relating to any of the foregoing, any
definition used directly or indirectly in any of the foregoing terms or
conditions.

 

1.11                        Section 8.2(b) of the RPA is hereby amended to
restate the phrase “all Collections and all Securitization Charge Collections”
as “all Collections, all 2001 Securitization Charge Collections and all 2014
Securitization Charge Collections”.

 

1.12                        Section 9.1(a) of the RPA is hereby amended to
restate the phrase “the Servicing Agreement” as “either Servicing Agreement”.

 

1.13                        Section 9.1(l) of the RPA is hereby amended to
restate the phrase “the Securitization Charge Sale Agreement or the Servicing
Agreement” as “the 2001 Securitization Charge Sale Agreement, the 2001 Servicing
Agreement, the 2014 Sale Agreement or the 2014 Servicing Agreement”.

 

1.14                        Section 10.1(viii) of the RPA is hereby amended to
restate the phrase “the Servicing Agreement” (in two places) as “either
Servicing Agreement”.

 

1.15                        Exhibit I to the RPA is hereby amended to delete the
definitions therein of “Intercreditor Agreement” and “Receivable”, and replace
them with the following:

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of July 22,
2014 among BNS, Liberty Street Funding LLC, The Bank of New York Mellon, as
trustee under the indenture of Consumers Funding LLC, Consumers Funding LLC, The
Bank of New York Mellon, as trustee under the indenture of Consumers 2014
Securitization Funding LLC, Consumers 2014 Securitization Funding LLC, Consumers
Receivables Funding II, LLC and Consumers Energy Company, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Receivable” means all indebtedness and other obligations owed to the Seller or
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement or hereunder) or in which the
Seller or Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale of goods, electricity or gas or the rendering of services by
Originator, and which is identified on the books and records of Originator or
the Seller (including its accounting system) with the account code “Account
1460000 Customer Receivables” or “Account 1460201 — A/R Other” (or, in each
case, any subsequent or replacement account code used to identify similar
indebtedness or other similar obligations owed to the Seller or Originator), and
further includes, without limitation, the obligation to pay any Finance Charges
with respect thereto.  Indebtedness and other rights and obligations arising
from any one transaction, including, without limitation, indebtedness and other
rights and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor, the
Seller or Originator

 

3

--------------------------------------------------------------------------------


 

treats such indebtedness, rights or obligations as a separate payment
obligation.  Notwithstanding the foregoing, “Receivable” does not include: (A)
(i) 2001 Transferred Securitization Property or (ii) the books and records
relating solely to the 2001 Transferred Securitization Property; provided that
the determination of what constitutes collections of the 2001 Securitization
Charges in respect of 2001 Transferred Securitization Property shall be made in
accordance with the calculation methodology specified in Annex 2 to the 2001
Servicing Agreement; or (B) (i) 2014 Transferred Securitization Property or
(ii) the books and records relating solely to the 2014 Transferred
Securitization Property; provided that the determination of what constitutes
collections of the 2014 Securitization Charges in respect of 2014 Transferred
Securitization Property shall be made in accordance with the calculation
methodology specified in Exhibit A to the 2014 Servicing Agreement.

 

1.16                        Exhibit I to the RPA is hereby further amended to
delete the definitions therein of “Financing Order”, “Securitization Charge”,
“Securitization Charge Collections”, “Securitization Charge Sale Agreement”,
“Securitization Property”, “Servicing Agreement” and “Transferred Securitization
Property”.

 

1.17                        Exhibit I to the RPA is hereby further amended to
add the following definitions in the appropriate alphabetical order:

 

“2001 Securitization Charge” means “Securitization Charge” as defined in
Appendix A to the 2001 Servicing Agreement.

 

“2001 Securitization Charge Collections” means “Securitization Charge
Collections” as defined in Appendix A to the 2001 Servicing Agreement.

 

“2001 Securitization Charge Sale Agreement” means the Sale Agreement dated as of
November 8, 2001 between Consumers Energy Company and Consumers Funding LLC, as
the same may from time to time be amended, restated, supplemented or otherwise
modified with the consent of the Administrative Agent and each Managing Agent.

 

“2001 Securitization Property” means “securitization property” within the
meaning of the Michigan Customer Choice and Electricity Reliability Act, 2000 PA
141 and 2000 PA 142 as approved in the financing order issued by the Michigan
Public Service Commission on October 24, 2000, as amended.

 

“2001 Servicing Agreement” means the Servicing Agreement dated as of November 8,
2001 between Consumers Funding LLC and Consumers Energy Company, as the same may
be amended, restated, supplemented or otherwise modified from time to time with
the consent of the Administrative Agent and each Managing Agent (to the extent
such consent is required by the terms of this Agreement).

 

“2001 Transferred Securitization Property” means “Transferred Securitization
Property” as defined in Appendix A to the 2001 Servicing Agreement.

 

“2014 Sale Agreement” means the Securitization Property Sale Agreement dated as
of July 22, 2014 between Consumers Energy Company and Consumers 2014
Securitization Funding LLC, as the same may from time to time be amended,
restated,

 

4

--------------------------------------------------------------------------------


 

supplemented or otherwise modified with the consent of the Administrative Agent
and each Managing Agent.

 

“2014 Securitization Charge” means “Securitization Charge” as defined in
Appendix A to the 2014 Servicing Agreement.

 

“2014 Securitization Charge Collections” means “Securitization Charge
Collections” as defined in Appendix A to the 2014 Servicing Agreement.

 

“2014 Securitization Property” means “Securitization Property” as defined in
Appendix A to the 2014 Servicing Agreement.

 

“2014 Servicing Agreement” means the Securitization Property Servicing Agreement
dated as of July 22, 2014 between Consumers 2014 Securitization Funding LLC and
Consumers Energy Company, as the same may be amended, restated, supplemented or
otherwise modified from time to time with the consent of the Administrative
Agent and each Managing Agent (to the extent such consent is required by the
terms of this Agreement).

 

“2014 Transferred Securitization Property” means 2014 Securitization Property
that has been sold, assigned and/or transferred to Consumers 2014 Securitization
Funding LLC pursuant to the 2014 Sale Agreement and the Bill of Sale (as defined
in the 2014 Sale Agreement).

 

“Servicing Agreements” means the 2001 Servicing Agreement and the 2014 Servicing
Agreement.

 

1.18                        Exhibit IV to the RPA is hereby replaced in its
entirety with the Exhibit IV attached hereto.

 

1.19                        Exhibit VI to the RPA is hereby amended to add the
letter agreement amendments set forth in Exhibit A hereto to such Exhibit VI.

 

1.20                        Exhibit XI to the RPA is hereby amended to restate
the first paragraph in its entirety as follows:

 

Please be informed that Consumers Energy Company, the customer for Zip Code:
Lansing, MI 48937-0001 hereby requests that effective immediately the customer
for Zip Code: Lansing, MI 48937-0001 be changed to The Bank of Nova Scotia, as
Administrative Agent for the benefit of (i) the Purchasers under that certain
Amended and Restated Receivables Purchase Agreement dated as of November 23,
2010, and as may be amended, restated or otherwise modified through the date
hereof, (ii) The Bank of New York Mellon, or any successor thereto, as trustee
(the “2001 Bond Trustee”) under the Indenture dated as of November 8, 2001
between Consumers Funding LLC and the 2001 Bond Trustee, as supplemented (the
“2001 Indenture”), (iii) Consumers Funding LLC, as issuer of the securitization
bonds under the 2001 Indenture, (iv) The Bank of New York Mellon, or any
successor thereto, as trustee (the “2014 Bond Trustee”) under the Indenture
dated as of July 22, 2014 between Consumers 2014 Securitization Funding LLC and
the 2014 Bond Trustee, as supplemented (the “2014 Indenture”), and (v)

 

5

--------------------------------------------------------------------------------


 

Consumers 2014 Securitization Funding LLC, as issuer of the securitization bonds
under the 2014 Indenture.

 

2.                                      Conditions Precedent.  This Amendment
shall become effective and be deemed effective, as of the date first above
written, upon the receipt by the Administrative Agent of one fully-executed copy
of this Amendment.

 

3.                                      Covenants, Representations and
Warranties of the Seller and the Servicer.

 

3.1                               Upon the effectiveness of this Amendment, each
of the Seller and the Servicer hereby reaffirms all covenants, representations
and warranties made by it in the RPA, as amended, and agrees that all such
covenants, representations and warranties shall be deemed to have been re-made
as of the effective date of this Amendment.

 

3.2                               Each of the Seller and the Servicer hereby
represents and warrants as to itself (i) that this Amendment constitutes the
legal, valid and binding obligation of such party enforceable against such party
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity
which may limit the availability of equitable remedies and (ii) upon the
effectiveness of this Amendment, that no event shall have occurred and be
continuing which constitutes an Amortization Event or a Potential Amortization
Event.

 

4.                                      Fees, Costs, Expenses and Taxes. 
Without limiting the rights of the Administrative Agent, the Managing Agents and
the Purchasers set forth in the RPA and the other Transaction Documents, the
Seller agrees to pay on demand all reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent, the Managing Agents and the Purchasers
incurred in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered in connection
herewith and with respect to advising the Administrative Agent and the
Purchasers as to their rights and responsibilities hereunder and thereunder.

 

5.                                      Ratification.  The RPA, as amended
hereby, is hereby ratified, approved and confirmed in all respects.

 

6.                                      Reference to Agreement.  From and after
the effective date hereof, each reference in the RPA to “this Agreement”,
“hereof”, “hereunder” or words of like import, and all references to the RPA in
any and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature, shall be deemed to mean the RPA as amended by
this Amendment.

 

7.                                      CHOICE OF LAW.  THIS AMENDMENT SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF NEW YORK, BUT
OTHERWISE WITHOUT REGARD TO THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

6

--------------------------------------------------------------------------------


 

8.                                      Execution of Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

9.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

CONSUMERS RECEIVABLES FUNDING II, LLC,

 

as Seller

 

 

 

 

 

 

 

By:

/s/ DV Rao

 

 

Name:

Venkat Dhenuvakonda Rao

 

 

Title:

President, Chief Executive Officer, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

 

CONSUMERS ENERGY COMPANY,

 

as Servicer

 

 

 

 

 

 

 

By:

/s/ DV Rao

 

 

Name:

Venkat Dhenuvakonda Rao

 

 

Title:

Vice President and Treasurer

 

 

 

 

BNS PURCHASER GROUP:

 

 

 

 

LIBERTY STREET FUNDING LLC,

 

as a Conduit

 

 

 

 

 

 

 

By:

/s/ Jill A. Russo

 

 

Name:

Jill A. Russo

 

 

Title:

Vice President

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Financial Institution,

 

as a Managing Agent and

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Thane Rattew

 

 

Name:

THANE RATTEW

 

 

Title:

MANAGING DIRECTOR

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
AMENDMENT NO. 6
TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

See attached Exhibit A-1, Exhibit A-2, Exhibit A-3 and Exhibit A-4.

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

See attached.

 

--------------------------------------------------------------------------------


 

Amendment No. 3 to Blocked Account Agreement
dated as of July 22, 2014
(PNC Bank, National Association)

 

Reference is hereby made to that certain Blocked Account Agreement dated
March 17, 2010 among JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Initial Administrative Agent”), PNC Bank, National Association (“PNC”) and
Consumers Receivables Funding II, LLC (“CRF”), as amended by (i) that certain
Letter Amendment dated August 30, 2011 executed by CRF, the Initial
Administrative Agent and PNC and (ii) that certain letter agreement amendment
dated November 30, 2012 executed by the Initial Administrative Agent, The Bank
of Nova Scotia, as successor Administrative Agent, PNC, CRF and Consumers Energy
Company (collectively, the “Agreement”).

 

The Agreement is hereby amended to restate clause (i) of the second paragraph of
the Agreement in its entirety as follows:

 

(i) acknowledges that it has received notice of the Administrative Agent’s
interest in the Blocked Account and all amounts from time to time on deposit
therein for the benefit of (A) the Purchasers and the Administrative Agent,
(B) The Bank of New York Mellon, or any successor thereto, as trustee (the “2001
Bond Trustee”) under the Indenture dated as of November 8, 2001 (the “2001
Indenture”) between Consumers Funding LLC (the “2001 Bond Issuer”) and the 2001
Bond Trustee, as supplemented, (C) the 2001 Bond Issuer, as issuer of the
securitization bonds issued pursuant to the 2001 Indenture, (D) The Bank of New
York Mellon, or any successor thereto, as trustee (the “2014 Bond Trustee”)
under the Indenture dated as of July 22, 2014 (the “2014 Indenture”) between
Consumers 2014 Securitization Funding LLC (the “2014 Bond Issuer”) and the 2014
Bond Trustee, as supplemented, and (E) the 2014 Bond Issuer, as issuer of the
securitization bonds issued pursuant to the 2014 Indenture,

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3 to
Blocked Account Agreement as of the date first set forth above.

 

 

THE BANK OF NOVA SCOTIA, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

CONSUMERS RECEIVABLES FUNDING II, LLC

 

 

 

 

 

By:

 

 

 

Name: Venkat Dhenuvakonda Rao

 

 

Title: President, Chief Executive Officer, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A-2

 

See attached.

 

--------------------------------------------------------------------------------


 

Amendment No. 3 to Deposit Account Control Agreement
dated as of July 22, 2014
(Fifth Third Bank)

 

Reference is hereby made to that certain Deposit Account Control Agreement dated
as of April 20, 2010 among JPMorgan Chase Bank, N.A., as administrative agent
(the “Initial Administrative Agent”), Fifth Third Bank (“Fifth Third”) and
Consumers Receivables Funding II, LLC (“CRF”), as amended by (i) that certain
Letter Amendment dated August 31, 2011 executed by CRF, the Initial
Administrative Agent and Fifth Third and (ii) that certain Notice of Assignment
dated November 30, 2012 executed by the Initial Administrative Agent and Fifth
Third, which evidenced the assignment by the Initial Administrative Agent to The
Bank of Nova Scotia, as successor administrative agent (collectively, the
“Agreement”).

 

The Agreement is hereby amended to restate Section 2.02(a) of the Agreement in
its entirety as follows:

 

(a) Bank has received notice of the existence of the security interest of
Secured Party in the Deposit Account and all amounts from time to time on
deposit therein for the benefit of (i) the Purchasers, the Managing Agents and
the Secured Party, (ii) The Bank of New York Mellon, or any successor thereto,
as trustee (the “2001 Bond Trustee”) under the Indenture dated as of November 8,
2001 (the “2001 Indenture”) between Consumers Funding LLC (the “2001 Bond
Issuer”) and the 2001 Bond Trustee, as supplemented, (iii) the 2001 Bond Issuer,
as issuer of the securitization bonds issued pursuant to the 2001 Indenture,
(iv) The Bank of New York Mellon, or any successor thereto, as trustee (the
“2014 Bond Trustee”) under the Indenture dated as of July 22, 2014 (the “2014
Indenture”) between Consumers 2014 Securitization Funding LLC (the “2014 Bond
Issuer”) and the 2014 Bond Trustee, as supplemented, and (v) the 2014 Bond
Issuer, as issuer of the securitization bonds issued pursuant to the 2014
Indenture;

 

The Agreement is further amended to add a reference to account number
INTENTIONALLY OMITTED wherever in the Agreement account number INTENTIONALLY
OMITTED is currently referenced.  The parties agree that each reference to
“Deposit Account”, and all provisions governing the “Deposit Account”, in the
Agreement shall mean and apply to both account numbers INTENTIONALLY OMITTED and
INTENTIONALLY OMITTED.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3 to
Deposit Account Control Agreement as of the date first set forth above.

 

 

THE BANK OF NOVA SCOTIA, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

CONSUMERS RECEIVABLES FUNDING II, LLC

 

 

 

 

 

By:

 

 

 

Name: Venkat Dhenuvakonda Rao

 

 

Title: President, Chief Executive Officer, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A-3

 

See attached.

 

--------------------------------------------------------------------------------


 

Amendment No. 3 to Blocked Account Control Agreement
dated as of July 22, 2014
(JPMorgan Chase Bank, N.A.)

 

Reference is hereby made to that certain Blocked Account Control Agreement dated
as of February 1, 2011 among JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Initial Administrative Agent”), JPMorgan Chase Bank, N.A., as Depositary
(“JPM”) and Consumers Receivables Funding II, LLC (“CRF”), as amended by
(i) that certain Letter Amendment dated August 31, 2011 executed by CRF, the
Initial Administrative Agent and JPM and (ii) that certain letter agreement
amendment dated November 30, 2012 executed by the Initial Administrative Agent,
The Bank of Nova Scotia, as successor Administrative Agent, JPM and CRF
(collectively, the “Agreement”).

 

The Agreement is hereby amended to restate the last sentence of the first
paragraph of the Agreement in its entirety as follows:

 

Company and Secured Party further notify Depositary that the Secured Party’s
interest in the Account and all amounts from time to time on deposit therein are
held for the benefit of (A) the Purchasers, the Managing Agents and the Secured
Party, (B) The Bank of New York Mellon, or any successor thereto, as trustee
(the “2001 Bond Trustee”) under the Indenture dated as of November 8, 2001 (the
“2001 Indenture”) between Consumers Funding LLC (the “2001 Bond Issuer”) and the
2001 Bond Trustee, as supplemented, (C) the 2001 Bond Issuer, as issuer of the
securitization bonds issued pursuant to the 2001 Indenture, (D) The Bank of New
York Mellon, or any successor thereto, as trustee (the “2014 Bond Trustee”)
under the Indenture dated as of July 22, 2014 (the “2014 Indenture”) between
Consumers 2014 Securitization Funding LLC (the “2014 Bond Issuer”) and the 2014
Bond Trustee, as supplemented, and (E) the 2014 Bond Issuer, as issuer of the
securitization bonds issued pursuant to the 2014 Indenture.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3 to
Blocked Account Control Agreement as of the date first set forth above.

 

 

THE BANK OF NOVA SCOTIA, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

CONSUMERS RECEIVABLES FUNDING II, LLC

 

 

 

 

 

By:

 

 

 

Name: Venkat Dhenuvakonda Rao

 

 

Title: President, Chief Executive Officer, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A-4

 

See attached.

 

--------------------------------------------------------------------------------


 

Amendment No. 3 to Collection Account Agreement
dated as of July 22, 2014
(Comerica Bank)

 

Reference is hereby made to that certain Collection Account Agreement dated as
of February 24, 2011 among JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Initial Administrative Agent”), Comerica Bank (“Comerica”) and Consumers
Receivables Funding II, LLC (“CRF”), as amended by (i) that certain Letter
Amendment dated August 30, 2011 executed by CRF, the Initial Administrative
Agent and Comerica and (ii) that certain letter agreement amendment dated
November 30, 2012 executed by the Initial Administrative Agent, The Bank of Nova
Scotia, as successor Administrative Agent, Comerica and CRF (collectively, the
“Agreement”).

 

The Agreement is hereby amended to restate the second sentence of Paragraph 1 of
the Agreement in its entirety as follows:

 

Company and Secured Party further notify Depositary that the Secured Party’s
interest in the Account and all amounts from time to time on deposit therein are
held for the benefit of (A) the Purchasers, the Managing Agents and the Secured
Party, (B) The Bank of New York Mellon, or any successor thereto, as trustee
(the “2001 Bond Trustee”) under the Indenture dated as of November 8, 2001 (the
“2001 Indenture”) between Consumers Funding LLC (the “2001 Bond Issuer”) and the
2001 Bond Trustee, as supplemented, (C) the 2001 Bond Issuer, as issuer of the
securitization bonds issued pursuant to the 2001 Indenture, (D) The Bank of New
York Mellon, or any successor thereto, as trustee (the “2014 Bond Trustee”)
under the Indenture dated as of July 22, 2014 (the “2014 Indenture”) between
Consumers 2014 Securitization Funding LLC (the “2014 Bond Issuer”) and the 2014
Bond Trustee, as supplemented, and (E) the 2014 Bond Issuer, as issuer of the
securitization bonds issued pursuant to the 2014 Indenture.

 

This letter agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed by all parties hereto; and (iii) shall be
governed by and construed in accordance with the laws of the State of Michigan.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3 to
Collection Account Agreement as of the date first set forth above.

 

 

THE BANK OF NOVA SCOTIA, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

CONSUMERS RECEIVABLES FUNDING II, LLC

 

 

 

 

 

By:

 

 

 

Name: Venkat Dhenuvakonda Rao

 

 

Title: President, Chief Executive Officer, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

COMERICA BANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

Names of Collection Banks; Collection Accounts; Lock-Boxes

 

JP Morgan Chase Bank
611 Woodward Ave.
Detroit, MI 48226
Contact: Gary Minoletti
Phone: 313-256-2224
Collection Account: number INTENTIONALLY OMITTED; provided, that, such account
shall be a Specified Account on and after such date as the account is subject to
a Collection Account Agreement.

 

Comerica Bank
Livonia Operations Center
39200 W. Six Mile Road
Livonia, MI 48152
Contact: Lorraine Edwards
Phone: 734-632-4536
Collection Account: number INTENTIONALLY OMITTED; provided, that, such account
shall be a Specified Account on and after such date as the account is subject to
a Collection Account Agreement.

 

Lock-Box Zip Code:
Lansing, MI 48937-0001

 

PNC Bank, National Association
620 Liberty Avenue
Pittsburgh, PA 15222
Contact: Amanda Cozzens
Phone: 231-935-1239
Specified Account: number INTENTIONALLY OMITTED

 

Fifth Third Bank
710 Seminole Rd MD R17061
Norton Shores, MI 49441
Contact: Randy Wolffis, VP & Relationship Manager
Phone: 231-733-5006
Fax: 231-739-7430
Email: randal.wolffis@53.com; CommercialSupport@53.com
Specified Account: number INTENTIONALLY OMITTED and number INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------